Brevard, J.
My opinion is, that the decision of the District Court was wrong. That court ought, in my opinion, to have refused to hear the appeal from the judgment of the justice of peace, until the facts before the justice, and the reasons of his judgment, had been more fully certified. The certificate of the justice, on which the court decided, was vague and imperfect. The facts of the case do not certainly appear.
So far as I can understand them, 1 think the justice of peace decided erroneously ; and the District Court also, of course, by con-*52®rm*n£ thcit erroneous decision. The note of hand appears to have been proven by a comparison of handwriting merely. To avoid the plea of the limitation act, the plaintiff’s agent alleged, ^at 4*ie defendant, shortly after giving the note was absent from this State, and until it was out of date, which the defendant did not deny. This was taken as an acknowledgment of the defendant. But if it could be taken as a confession, what does it amount to ? What was meant by the note being out of date 1 What was meant by the defendant’s being out of the State shortly after the note was given I How long after 1
The court, unanimously, granted the motion;